

114 S1319 IS: To validate final patent number 27–2005–0081, and for other purposes.
U.S. Senate
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1319IN THE SENATE OF THE UNITED STATESMay 13, 2015Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo validate final patent number 27–2005–0081, and for other purposes.
	
		1.Final patent and land
			 reconfiguration in Clark County and Lincoln County, Nevada
			(a)In
 generalPatent number 27–2005–0081 and the associated land reconfiguration issued by the Bureau of Land Management on February 18, 2005, as depicted on the map prepared by the Bureau of Land Management entitled Lincoln County Land Patent and dated December 4, 2014, is affirmed and validated as having been issued pursuant to, and in compliance with, the Nevada-Florida Land Exchange Authorization Act of 1988 (Public Law 100–275; 102 Stat. 52), the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) for the benefit of the desert tortoise, other species, and the habitat of the desert tortoise and other species to increase the likelihood of the recovery of the desert tortoise and other species.
			(b)Issuance of lincoln county patent
 (1)In generalThe Director of the Bureau of Land Management may issue a patent for 7,548 acres of land in Lincoln County, Nevada, that is—
 (A)depicted on the map described in subsection (a); and (B)described in the legal description of the proposed lease and fee land on file in the Ely District Office of the Bureau of Land Management.
 (2)Applicable lawA patent issued under paragraph (1) shall be considered to have been issued pursuant to, and in compliance with, the Nevada-Florida Land Exchange Authorization Act of 1988 (Public Law 100–275; 102 Stat. 52).
				(c)Ratification of
 reconfigurationThe process used by the United States Fish and Wildlife Service and the Bureau of Land Management in reconfiguring the land described in subsection (a), as depicted on Exhibit 1–4 of the Final Environmental Impact Statement for the Planned Development Project MSHCP, Lincoln County, NV (FWS–R8–ES–2008–N0136) and the reconfiguration provided for in Special Condition 10 of Army Corps of Engineers Permit No. 200125042 are ratified.